Order reversed, with ten dollars costs and disbursements, and motion to confirm assessment granted, with ten dollars costs, upon the ground that the advantages obtained by benefit parcel 173 justified the* assessment of it, in that the opening of Fifty-fourth street makes parcel 173 a corner lot, with increased area for development and with opportunity for development of an interior lot on Fifty-fourth street where none existed, besides another interior lot on Eighteenth avenue. The record reveals no error in the assessment of the Ellern parcel. Thomas, Mills and Rich, JJ., concurred; Jenks, P. J., and Stapleton, J., voted to affirm on the opinion of Mr. Justice Cropsey at Special Term (98 Misc. Rep. 156).